Citation Nr: 1141893	
Decision Date: 11/10/11    Archive Date: 11/21/11	

DOCKET NO.  08-22 602	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Philadelphia, Pennsylvania, that denied entitlement to the benefits sought.  

The appeal is REMANDED to the RO through the Appeals Management Center (AMC).  VA will notify the Veteran should further action be required.


REMAND

The Veteran was scheduled for a personal hearing before a Board of Veterans' Appeals Travel Board in Philadelphia, Pennsylvania, on July 21, 2010.  He did not appear.  

In a June 13, 2011, communication, the Veteran indicated that with regard to the hearing "I never received a letter at my new address and I would like to be rescheduled for my disability hearing."  

In October 2011 a Deputy Vice Chairman at the Board granted the Veteran's request to reschedule a Travel Board hearing for good cause shown.

In view of the foregoing, the case is REMANDED for the following:  

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Philadelphia RO at the earliest available opportunity, in accordance with applicable procedures.  If appellant decides he no longer desires a hearing, he should so indicate in writing to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



